Title: From Thomas Jefferson to William C. Somerville, 17 January 1825
From: Jefferson, Thomas
To: Somerville, William C.


Dear Sir
Monto
Jan. 17. 25
Your favor of the 3d was recd a week ago, and this is the 1st moment I could  give to it’s answer. we do not at present possess  any funds applicable to the purchase of books, our legislre at their last session made us a donation out of a claim they have agt the genl govmt. but whether we shall  get it is uncertain; and when ascertained it is appropriated by law to the several objects of a library, and  apparatuses Anatomical, Astronomical, mathematical, Physical & chemical & mineral: how it will be apportioned among these several objects will depend on the board of visitors, and whatsoever portion of it  they may ascribe to a library, it will I presume be put into the hands of an Agent to make the purchases wheresoever he can do it on the best terms. in his hands when appointed I will  place your letter & catalogue with those of some others which have been proposed to us, as with him alone the subject must rest, be pleased to accept the assurance of my great respect & esteem.